PNG
    media_image1.png
    172
    172
    media_image1.png
    Greyscale
United States Patent and Trademark Office    
        
            
                                
            
        
    

Commissioner for Patents
United States Patent and Trademark Office
P.O. Box 1450
Alexandria, VA 22313-1450
www.uspto.gov




In re Application of 
Siggard, Nathaniel, Grant
Application No. 15/953,433
Filed: 14 Apr 2018
For: Personalized Augmented Reality

:
:
:	DECISION ON PETITION
:
:



This is a decision on the petition under the unintentional provisions of 37 CFR 1.137(a), filed December 8, 2021, to revive the above-identified application.

The petition is GRANTED.

The application became abandoned for failure to timely file a proper reply within the meaning of 37 CFR 1.113 to the final Office action of September 19, 2019, which set a shortened statutory period for reply of three months.  A three-month extension of time under 37 CFR 1.136(a) was received March 18, 2020.  Accordingly, the application became abandoned on March 19, 2020.  A Notice of Abandonment was mailed June 17, 2020. 

The petition satisfies the requirements of 37 CFR 1.137(a) in that petitioner has supplied (1) the reply in the form of an Amendment and Response, Request for Continued Examination (RCE) and fee of $340.00, (2) the petition fee of $525.00, and (3) a proper statement of unintentional delay. 

This application is being referred to Technology Center Art Unit 2612 for appropriate action in the normal course of business on the reply received December 8, 2021.

Telephone inquiries concerning this decision should be directed to Paralegal Specialist Selena Hamilton at (571) 272-8825.



/LIANA S WALSH/Lead Paralegal Specialist, OPET